UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1648



JAMES F. CRAIG,

                                               Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00077-RBS)


Submitted:   December 19, 2007                 Decided:   June 6, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eva I. Guerra, LAW OFFICES OF EVA I. GUERRA, White Lake, Michigan,
for Appellant. Chuck Rosenberg, United States Attorney, Virginia
Van Valkenburg, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James   F.   Craig   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

this action pursuant to Fed. R. Civ. P. 41(b).        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      Craig v. Astrue, No.

2:06-cv-00077-RBS (E.D. Va. May 17, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -